FILED
                            NOT FOR PUBLICATION                               SEP 20 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50372

               Plaintiff - Appellee,              D.C. No. 5:10-cr-00065-VAP

  v.

IVAN LOPEZ,                                       MEMORANDUM *

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ivan Lopez appeals from a special condition of supervised release imposed

following his guilty-plea conviction for travel with intent to engage in illicit sexual

conduct, in violation of 18 U.S.C. § 2423(b). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Lopez contends that the district court plainly erred by imposing a 2,000-foot

residency restriction in lieu of the “direct view” restriction agreed to by the parties

in the plea agreement. Although the district court failed to articulate the reason for

its specific selection of the 2,000-foot restriction recommended by the Probation

Office, other than to note that the change addressed vagueness concerns, Lopez

acquiesced in the modification at the hearing. Given Lopez’s history and the crime

to which he pled guilty, imposition of the restriction was not plain error. See

18 U.S.C. § 3583(d); United States v. Blinkinsop, 606 F.3d 1110, 1118-19 (9th Cir.

2010).

         AFFIRMED.




                                            2                                     11-50372